Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 June 2022 has been entered.
An amendment to the claims was received from Applicant on 7 June 2022.  Claims 1, 3, 6, 8, 11, 15, 18, 19, 26 are amended.  Claims 5, 7, 9, 10, 12, 16, 17, 20, 21, 22, 24, 25, 27 are canceled.  Claims 1-4, 6, 8, 11, 13, 14, 15, 18-19, 23, 26 are remaining in the action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “support structure” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. (How is this different or related to the support arms?  See 112b below.)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8, 11, 13, 14, 15, 18-19, 23, 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the phrase “each outrigger havinq a unitincludinq an inertial mass[[;]] and a support arm; and a support structure provided by the support arms, the support structure locatable to the offshore floating structure and holding thholding the inertial mass at a distance.  Now “support structure” is holding support arms and inertial mass at a distance but the drawings and spec have not changed.)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 4, 6, 8, 11, 13, 14, 15, 18-19, 23, 26 are rejected under 35 U.S.C. 102 a1 as being anticipated by Stiesdal (US 20190078556 A1).
Regarding Claim 1,  Steisdal discloses a system for improving the static and dynamic stability of an offshore floating structure comprising: a plurality of  outriggers (Element 16), each outrigger having a unit including an inertial mass (This is true because they are made of matter) and a support arm, and a support structure provided by the support arm, the support structure locatable to the offshore floating structure and holding the units at a radial distance from a centre of rotation of the offshore floating structure (Element 11); characterized in that, in use, when the offshore floating structure is moored offshore: the plurality of outriqqer units is entirely submerged (Fig. 4. Is at least one use); and the inertial mass in each outrigger unit is varied to adjust the dynamic stability of the offshore floating structure and keep the plurality of outrigger units submerged. (paragraph 42, Fig. 4.)


Regarding Claim 2, Stiesdal discloses a system according to claim 1 wherein the inertial mass includes a fixed mass. (Element 16 includes a structure with mass that is fixed, at least the wall structure is fixed.)

Regarding Claim 3, Stiesdal discloses a system according to claim 2 wherein the unit includes a weight to provide the fixed mass. (Element 2 includes a structure with mass that is fixed and includes weight in the presence of gravity.)

Regarding Claim 4, , Stiesdal discloses system according to claim 3 wherein the weight is one or more materials selected from a group comprising: steel, concrete, sand, gravel and water. (water, paragraph 115)

Regarding Claim 6, Stiesdal discloses a system according to claim1 wherein the unit includes a filler tank and the variable mass is provided by water entering and exiting the filler tank. (paragraph 115.)

Regarding Claim 8, Stiesdal discloses a system according to claim 1 wherein there is a ballast tank in a unit. (paragraph 115).

Regarding Claim 11, Stiesdal discloses a system according to claim 1 wherein the units are identical. (See Fig. 1.)

Regarding Claim 13, Stiesdal discloses a system according to claim 1 wherein there are an even number of outriggers. (See Fig. 2.  A chair “comprising” three legs is anticipated by a chair with four legs. See MPEP 2111.03.)

Regarding Claim 14, Stiesdal discloses a system according to claim 1 wherein there are an odd number of outriggers. (See Fig. 2.)

Regarding Claim 15, Stiesdal discloses a system according to claim 1 wherein the outriggers are arranged to provide an evenly distributed mass lying on a circumference around the offshore floating structure. (See Fig. 2.)

Regarding Claim 18, Stiesdal discloses a system according to claim 1 wherein the support structure comprises a plurality of support struts wherein the support struts connect between units and to the offshore floating structure. (See Fig. 2.)

Regarding Claim 19, Stiesdal discloses a system according to claim 1 wherein the support structure is horizontal with the units. (See Fig. 1.)

Regarding Claim 23, Stiesdal discloses a system according to claim 1, wherein the offshore floating structure is an offshore hydrocarbon production or supporting facility. (A supporting facility that supports a wind turbine is shown.)

Regarding Claim 26  Steisdal discloses the system according to claim 1,_ wherein one or more of the outrigger units include a compartment (the ballast tank is a compartment.), the compartment having one or more elements of a mooring line and an end of the mooring line is connected to the offshore floating structure. (See Fig. 2.)

Response to Arguments
Applicant's arguments filed 7 June 2022 have been fully considered but they are not persuasive.
Regarding the 112b rejection, Applicant has clarified one nonce term by introducing an additional nonce term “support structure” which appears to be inconsistently used.  The new rejection is above.
Applicant argues that the broadest reasonable interpretation of “offshore floating structure” is the hull, element 1 of Stiesdal.  Applicant appears to base this on Stiesdal differentiating between “hull” and “counterweight”.  The term at issue, however, is “offshore floating structure” as claimed.  Applicant may be making the argument that in order for an infringer to infringe, the same terms must be used.  But the term used by Applicant, “offshore floating structure” is a broad term similar to “building” or “structure” when referring a house that does not necessarily include or exclude any connected structures.  A house can have a porch; it’s reasonable to say the porch is attached to the structure of the house, but also reasonable to say the porch is part of the house. It’s a broad term.  An offshore floating structure composed of a tower (Element 6 of Steisdal) can have a counterweight.  Outriggers can be attached to the offshore floating structure composed of counterweight and tower.  In fact, they are in Steisdal.  It’s a reasonable interpretation. It’s also reasonable to say everything shown in the drawings is part of offshore floating structure.  What’s not reasonable is to assert that the counterweights are necessarily excluded from the definition of “offshore floating structure” without any definition or external evidence that a person of ordinary skill in the art would interpret Applicant’s claims that way.  Examiner maintains the rejection because Applicant did not provide a preponderance of the evidence that a counterweight is necessarily excluded from the definition of an “offshore floating structure.”  
	Examiner withdraws the rejection related to Shao.  It’s no longer the most relevant art if Claim 20 is canceled.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746. The examiner can normally be reached M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and

/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        29 July 2022